Citation Nr: 0638867	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for aortic 
insufficiency and history of an aortic aneurysm, currently 
evaluated 60 percent.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In a December 2005 decision, the Board denied the veteran's 
claim for a higher schedular rating for his cardiac 
disability and remanded the ancillary issue of whether he is 
entitled to a higher rating for this disability on an extra-
schedular basis for further development and consideration.


FINDING OF FACT

The regular schedular standards adequately describe and 
provide for the veteran's disability level - 60 percent.  


CONCLUSION OF LAW

The criteria are not met for referral of this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.10 
(2006); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (Aug. 16, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of June 2001, September 2003, and January 2006 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claim on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  His VA treatment records through February 2004 
have been obtained and he was provided two VA compensation 
examinations, including to assess the severity of his cardiac 
disability - the dispositive issue.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994)  He has not identified any 
additional evidence that needs to be obtained, despite being 
specifically requested to do so - including following the 
Board's December 2005 remand.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that according to 38 U.S.C.A. § 5103(a), VCAA 
notice - to the extent possible, must be provided to the 
claimant and his representative before any initial 
unfavorable agency of original jurisdiction decision.  See, 
too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO sent the initial VCAA 
letter in June 2001, so before first adjudicating the claim 
in January 2002.  And of equal or even greater significance, 
the RO sent the most recent VCAA development letter in 
January 2006, before readjudicating the claim on remand in 
the September 2006 supplemental statement of the case.  That 
September 2006 supplement statement of the case, 
incidentally, also included discussion not only of the 
disability rating element of the claim, but also the 
downstream effective date element in the event the claim for 
a higher disability rating is granted, as required by the 
Court in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

So the veteran's claim has been readjudicated since providing 
content-complying VCAA notice.  Consequently, the Board 
deciding his claim at this juncture is nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a 


question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In December 2005, the Board denied the veteran's claim for a 
schedular rating higher than 60 percent for his cardiac 
disability.  In evaluating his claim, the Board considered 
the requirements of 38 C.F.R. § 4.104, Diagnostic Code 7016, 
pertaining to the severity of the post-operative residuals of 
his heart valve replacement.  These schedular rating criteria 
provide that, for an indefinite period following the date of 
hospital admission for valve replacement, a 100 percent 
rating is assigned.  Thereafter, a 100 percent evaluation is 
warranted for chronic congestive heart failure; a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or with left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

With more than one episode of acute congestive heart failure 
in the past year; a workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with a left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent, a 60 percent 
rating is appropriate.

A 30 percent rating is for assignment where a workload of 
greater than 5 METs but not greater than 7 METs  results in 
dyspnea, fatigue, angina, dizziness, or syncope; or with 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

Where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication required, a 10 percent 
evaluation is warranted.  

Note:  A rating of 100 percent shall be assigned as of the 
date of hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).   

The Board noted in the December 2005 decision that there was 
medical evidence, as well as the veteran's own statements, 
clearly indicating that his most troubling symptoms were 
related to chronic chest pain that several examiners had 
attributed to residuals of the multiple thoracic operations 
he had undergone for his service-connected heart disability.  
In addition, at least one examiner had indicated the veteran 
was 100 percent (i.e., totally) disabled from his heart 
problems.  And although the record indicated he was then 
currently employed full time at Home Depot, examiners had 
stated that he had been advised not to lift anything and to 
restrict his activities.  Still other records showed the 
veteran was being treated by a private chronic pain 
management specialist for apparent musculoskeletal pain 
related to his multiple chest operations.  See, e.g., the 
January 2003 letter from a private cardiologist.  

The Board also noted that, in the October 2002 statement of 
the case and July 2004 supplemental statement of the case, 
the RO appeared to have considered the chronic chest pain 
syndrome as part and parcel of the veteran's service-
connected heart disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  It did not appear, however, the 
RO had specifically considered whether the veteran's case 
should be submitted to the Director of VA's Compensation and 
Pension Service, or other appropriate authority, for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b).  Therefore, the Board 
remanded the case to obtain records of the veteran's recent 
treatment for chronic pain management for apparent 
musculoskeletal pain related to his several chest operations 
and for the RO to specifically consider his possible 
entitlement to a higher rating on an extraschedular basis.

The veteran did not respond to the RO's (AMC's) January 2006 
letter specifically requesting additional evidence that might 
support an extraschedular rating.  And while the treatment 
records that were already on file indicated he was receiving 
treatment from a private pain management specialist, no 
evidence specifically relating to that treatment is of 
record, owing to the veteran's failure to furnish the 
evidence or to identify the care provider so VA could request 
this evidence for him.  It deserves mentioning that the duty 
to assist is not a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  He also has not provided any 
supporting evidence from his employer showing, for example, 
excessive leave from work due to his cardiac disability or of 
concessions made by his employer because of it.  This would 
suggest marked interference with employment, above and beyond 
that contemplated by his 60-percent schedular rating.  See 
38 C.F.R. § 4.1.  As alluded to, the record indicates he is 
still employed on a full-time basis, despite a February 2002 
letter from his private physician stating he is 100-percent 
disabled.  As well, there is no evidence he has recently been 
frequently hospitalized for treatment of his cardiac 
disability.  This is yet another factor for considering 
whether he is entitled to an extra-schedular rating under 
§ 3.321(b)(1).

The Board is also cognizant that the treatment reports that 
are of record do indicate the veteran has been treated with 
narcotics for musculoskeletal chest pain that is not 
specifically listed among the criteria for evaluating the 
severity of residuals of heart valve replacement as set forth 
in the Rating Schedule.  Nevertheless, he has not cooperated 
in VA's effort to obtain the records of that treatment in 
order to document the severity and extent of those problems.  
So the Board is left with only allusions to these problems 
and their treatment and with unsupported statements by 
physicians that the veteran is totally disabled.  



In the absence of specific evidence of significant 
manifestations and limitations due to the veteran's service-
connected cardiac disability that are not adequately 
described by the regular standards set forth in VA's rating 
schedule, the Board finds that the 60 percent rating 
contemplated by the rating schedule adequately compensates 
him for all impairment due to the disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96.  

For these reasons and bases, the claim for an extraschedular 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is 
inapplicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for an extra-schedular rating for aortic 
insufficiency and history of an aortic aneurysm is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


